Title: To James Madison from Christopher Gore and William Pinkney, 24 April 1802
From: Gore, Christopher,Pinkney, William
To: Madison, James


Sir
London April 24. 1802.
We have the Honor to transmit herewith enclosed a Copy of a List lately prepared by us of the American Claims depending before our Board, in which the actual State of each Claim in reference to the judicial Remedy, and of course to the extraordinary Title to Redress under the Treaty is explained.
To render this List perfectly intelligible it may be proper, after so long a suspension of our operations, to mention that the American Commissioners upon the Expiration of the Term limited by the Treaty for the Exhibition of Complaints were of opinion, and so decided in June 1798, in the Case of the Sally—Hayes, that it was no longer required of a Claimant to proceed in the ordinary Course of Justice for Compensation, but that having regularly and without Laches persevered in the Judicial Experiment until the Lapse of that Term the Treaty was satisfied and our Jurisdiction complete.

In this Opinion the 5th. Commissioner, on a formal Question being taken, concurred; but the British Commissioners (who held that the Judicial Remedy must be indefinitely prosecuted until it should be absolutely exhausted, even to the last Process of Execution against Captors, Owners and Sureties) considered it as so important in its consequences, and exceptionable in its principle that they made a Declaration in writing, which they caused to be entered on the Journals of the Board, “that they did not think themselves competent under the words of the Treaty, or the Commission by which they acted to take any share (without the special Instructions of the Kings Ministers) in the Decision of any Cases in which the Judicial Proceedings were still depending in the ordinary course of Justice.” To this Declaration was subjoined an avowal of their “Readiness to proceed in any Cases not subject to this Question.” From this Declaration as well as from the repeated assurances of the British Commissioners there was no room to doubt that if at any Time we should endeavour to give Effect to the above mentioned Opinion, by acting upon it, they would defeat such an attempt by Seceding; and as it was understood that this might perhaps be avoided by the Instructions which it was hoped the British Government would ultimately think proper to give to its Commissioners upon this subject, it appeared to us to be adviseable to wait a reasonable Time for such Instructions.
The Result was that early in August 1798. the British Commissioners
 

   
   RC (DNA: RG 76, Great Britain, Treaty of 1794 [Art. 7], Papers Relative to the Commissioners, vol. 4). Incomplete. In a clerk’s hand. Enclosure not found.



   
   RC ends here. The remaining page or pages have not been found.


